Title: To George Washington from George Clinton, 6 May 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Poughkeepsie 6th May 1781
                        
                        I enclose your Excellency a Copy of Information delivered by Mr Fish (some Time since at Head Quarters) to
                            Brigr Genl Clinton who writes me that from a variety of concurring Circumstances he has Reason to believe it may be
                            depended upon and adds that no less than four Packets from the Enemy passed through Albany last winter but does not inform
                            me of the Evidence he has of this fact.
                        Genl Clinton gives me a most disagreable Description of the situation of the Troops at the different Posts in
                            that Quarter for want of Provisions & informs me that his present Dispatches to your Excellency is on that
                            Subject. I sincerely wish the means of giving them an immediate Supply was in my Power; for with him I am apprehensive of
                            consequences of the most serious nature unless they can have speedy Releif—with respect to Meat it is not in the State
                            & any Exertions of mine therefore to procure it would be fruitless. I will send him an impress Warrant for Flour
                            by the Return of the present Messenger who I beg may be directed to call on me: But it may be dangerous
                            to place dependance on what may be procured in that way as those possessed of that
                            Article will use every  to evade the impress. I am Dear Sir with the highest Respect &
                            Esteem Your Excellency’s most Obedt servant
                        
                            Geo: Clinton
                        
                        
                            P.S. If can possibly break out I will wait upon your Excellency in the Course of this Week.
                        

                     Enclosure
                                                
                            
                                Copy of Information given by Mr Fish. 
                                
                                    c.4 May 1781
                                
                            
                            Agreeable to Orders I have been to the Frontier—The Day after my Arival (which was the 29th Aprl) I was
                                called on to see and consult with a Mr Thomas Sherwood and a John Stout (on the 30th that Day) arrived from the
                                Shipping, at Crown point—No Packett as was expected, but on a Plan to seduce the Inhabitants to run into Canada,
                                & to get Intelligence A Part sent into the Scotch Patent, This Party landed in South Bay—I learned from them
                                there was another Party gone into Palmer Town. I further understood by the Inhabitants that there is a large Number of
                                the Soldiers at Saraghtoga waiting to know when there is a Party down and will mutiny and go off or privately slip to
                                them—And likewise that the Grants are ready to garrisson Fort Edward and Skeensborough as soon as the Representatives
                                of the revolted Districts meet to form the Union which will be Tuesday 8th May 1781—That Corpl Schrein Meekes,
                                Gordeneir, Stouten and one whose Name is not known who were sent on a Scout last March to Lake George and South Bay
                                took a Party of the Enemy with a Packet; but were prevailed on to liberate them with the Packet by a Gunia each
                                & two Silk Handkerchiefs.
                        
                        
                    